ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 25, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted in Application No. 16/084,975 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Sapienza et al. (US Pub. No. 2003/0205694), teaches a composition comprising water, 25 parts by weight propylene glycol (polyol) (16.6 wt%), 25 parts by weight sodium formate (16.6 wt%), and 50 parts by weight sodium lactate (28.6 wt%) (Pg. 6, Example 20).  Sapienza et al. teaches that the polyol may alternatively be ethylene glycol ([0034]).  However, Sapienza et al. does not teach or suggest the specific claimed amounts of sodium lactate and ethylene glycol, and there is no motivation to choose the two specific wt% ranges for sodium lactate and ethylene glycol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 18, 2021